DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 June 2022 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment and Arguments
Applicant’s amendment does not distinguish from US2013/0277276A1 (Weerasooritya). 
Applicant’s arguments in light of the amendment have been fully considered but are not persuasive. 
Applicant argues that formula(II) of Weerasooritya contains a hydroxyl group while the instant claimed formula(II)  as amended does not contain a hydroxyl group, however,  Weerasooritya teaches embodiment wherein the quaternary ammonium compound has the formula ([0050]:

    PNG
    media_image1.png
    180
    415
    media_image1.png
    Greyscale

wherein R1 is unsubstituted C10-50 alkyl ([0053]),  R5 may be independently hydrogen or C1-C2 alkyl ([0077]), L1, L2, L3 and L4  may be  the same  or independently different and may each be a bond and unsubstituted C1-C8 alkylene ([0075]), R2, R3 and R4 are each independently be unsubstituted C1-C20 alkyl ([0074], n is 10-100 ([0052]), and the counter-ion is exemplified as chloride ([0172]), which renders the claimed formula obvious when L1 is a bond or a C2-6 alkylene and R1 is C10 alkyl.  
As such the rejection over  Weerasooritya stands. 

Claim Rejections - 35 USC § 112
Claims 1-6 and 8-11 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “R1, R2, R3, and R4 are identical or different, each independently selected from the group consisting of a C1-50 linear or branched alkyl… with the proviso that at least one of R1, R2, R3, and R4 is a C1-50 linear or branched alkyl or a C8-50 linear or branched alkenyl..”, however, an alkenyl group is not an alkyl  group.  

Claim Rejections - 35 USC § 103
Claims 1-6  and 8 -11  stand  rejected under 35 U.S.C. 103 as being unpatentable over US2013/0277276A1 (Weerasooritya). 
Regarding claims 1, 2,  6 and 8-11,  Weerasooritya teaches an aqueous  composition comprises water ([0087], [0162]), a quaternary ammonium compound and an alkoxy carboxylate co-surfactant ([0087], and [0090]-[0091]), wherein the quaternary ammonium compound has the following formula ([0050]):



    PNG
    media_image1.png
    180
    415
    media_image1.png
    Greyscale

wherein R1 is unsubstituted C10-50 alkyl ([0053]),  R5 may be independently hydrogen or C1-C2 alkyl ([0077]), L1, L2, L3 and L4  may be  the same  or independently different and may each be a bond and unsubstituted C1-C8 alkylene ([0075]), R2, R3 and R4 are each independently be unsubstituted C1-C20 alkyl ([0074],  which meets the claimed C1-50 alkyl and  overlaps with the claimed C8-C50  alkyl;   n is 10-100 ([0052]), and the counter-ion is exemplified as chloride ([0172]), which renders the claimed formula obvious when L1 is a bond or a C2-6 alkylene and R1 is C10 alkyl.  
Weerasooritya teaches the carboxylate co-surfactant alkoxy carboxylate surfactant  is C28-25PO-25EO-carboxylate, i.e., unsubstituted C28 alkyl attached to 25 --CH2--CH(methyl)-O--linkers, attached in turn to 25 --CH2--CH2-O-- linkers, attached in turn to –COO- or acid or salt thereof including metal cations such as sodium ([0091]), which meets the claimed formula (I-2) wherein m’ is 25, n’ is 24 and  L is C2 alkylene. 
Weerasooritya teaches the quaternary ammonium compound is present in an amount of 0.05%  to 5 wt.%  and the ether carboxylate co-surfactant  is present in an amount of 0.05 to 5 wt.% ([0101]-[0124]), thus  the  weight ratio of quaternary ammonium and the ether carboxylate  co-surfactant  is 1: 1 to 1:100.  The instantly claimed molar ratio of cationic surfactant to the anionic nonionic  surfactant is 1:0.01-100, which is equivalent to a weight ratio of 1:14.6 based on 1:1.3 molar ratio  of the instant example of triethyl(EO)2(PO)3 ammonium chloride (MW~400) and C14H29(PO)50(EO)30OCH2COO(Mg)0.5 ether carboxylate (MW 4515) (instant Table 1b) calculated by the examiner.  Thus Weerasooritya encompasses the claimed ratio and a prima facie case of obviousness exists.
Regarding claims 3 and 5,  Weerasooritya teaches the composition is for tertiary  oil recovery ([0002] and [0168]), and   the combined amount of the ether carboxylate cosurfactant  and the quaternary ammonium compound in the aqueous composition is  from 0.05 to 10 wt.%  ([0100]), which meets the claimed amount.  
Regarding claim 4,  Weerasooritya teaches the aqueous composition has a pH of less than about 7.0 ([0161]), thus no alkali agent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766